 
 
I 
108th CONGRESS 2d Session 
H. R. 4156 
IN THE HOUSE OF REPRESENTATIVES 
 
April 2, 2004 
Mr. Moran of Kansas (for himself, Mr. Towns, Mr. Osborne, Mr. Stenholm, and Mr. Doggett) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To improve access to physicians in medically underserved areas. 
 
 
1.WAIVER OF FOREIGN COUNTRY RESIDENCE REQUIREMENT WITH RESPECT TO INTERNATIONAL MEDICAL GRADUATES 
(a)Extension of DeadlineSection 220(c) of the Immigration and Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182 note) (as amended by section 11018 of Public Law 107–273) is amended by striking 2004. and inserting 2009.. 
(b)Designation of Health Professional Shortage Areas by State AgenciesSection 214(l)(1)(D) of the Immigration and Nationality Act (8 U.S.C. 1184(l)(1)(D)) is amended— 
(1)by striking professionals, and inserting professionals or in other shortage locations specified by a State department of public health (or its equivalent),; and 
(2)by striking in a geographic area designated by the Secretary. and inserting in such a geographic area or other shortage location.. 
(c)Exemption from H1B Numerical LimitationsSection 214(l)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(l)(2)(A)) is amended by adding at the end the following: 
The numerical limitations contained in subsection (g)(1)(A) shall not apply to any alien whose status is changed under the preceding sentence, if the alien obtained a waiver of the 2-year foreign residence requirement upon a request by an interested State agency..  
 
